Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.


Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered ONLY to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Claims 15-20 remain withdrawn from consideration as being directed to a non-elected invention.

Claim Rejections - 35 USC § 112

The rejection of claims 1, 3-13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been obviated by the amendment filed August 9, 2022.
The claims have been amended to define the intended “type” of perovskite composition.



Claim Construction
The claims are now considered to clearly reflect that the inherent framework-defined zeolite pores and channels that form around a structure directing agent are distinct from the enlarged pore portion which is formed by the presence of the nanoparticles.  A zeolite framework is formed into the desired structure type by partial dissolution of the mesoporous starting material, but is left with enlarged pores outside the framework of the zeolite wherein the nanoparticles, which are larger than the native pores of the zeolite framework, have become trapped and their size defines the enlarged pore portion.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-13 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 11,161,101. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instantly claimed material recites “enlarged pore portion” whereas the patented claims recite “enlarged diameter portion”.  This is a matter of mere semantics as the same structure, namely a zeolite framework, is being claimed.  
All limitations representing the channels, enlarged pore portions and so forth will be shared by any zeolite-type materials because they form these large pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both patented and instantly claimed zeolites. 
The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the “fine metal particles” of the patented claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the encapsulation of any nanoparticulate catalytic substance.
The patented claims recite a catalyst structure as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  

Claims 1, 3-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/698,468 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  
All limitations representing the channels, enlarged pore portions and so forth will be shared by any zeolite-type materials because they form these large pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites. 
The copending claims recite metal oxide nanoparticles, whereas the instant claims recite nanoparticles having perovskite metal oxide component.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the concept of encapsulating a variety of nanoparticulate catalytic substances within a zeolite. 
The copending claims recite a structured catalyst as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  
The claimed catalytic materials are clearly representative of the same basic material being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-16 of copending Application No. 16/698,496  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  
All limitations representing the channels, enlarged pore portions and so forth will be shared by any zeolite-type materials because they form these large pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the nanoparticulate catalytic substances of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the concept of encapsulating a variety of nanoparticulate catalytic substances within a zeolite.
The copending claims recite a structured catalyst as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/698,558  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. 
All limitations representing the channels, enlarged pore portions and so forth will be shared by any zeolite-type materials because they form these large pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites.
The copending claims recite metal oxide nanoparticles which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the nanoparticulate catalytic substances of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the concept of encapsulating a variety of nanoparticulate catalytic substances within a zeolite.
.
The copending claims recite a structured catalyst as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  
 The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,579  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. 
All limitations representing the channels, enlarged pore portions and so forth will be shared by any zeolite-type materials because they form these large pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites. 
The copending claims recite “a catalytic substance”, and copending claim 4 makes it clear that these comprise metal oxides, which embrace any metal oxide including the herein claimed perovskites. Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the concept of encapsulating a variety of nanoparticulate catalytic substances within a zeolite.
The copending claims recite a structured catalyst as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  
        The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,567  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. 
All limitations representing the channels, enlarged pore portions and so forth will be shared by any zeolite-type materials because they form these large pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites.
 The independent copending claim recites only a photocatalytic substance, whereas the instant claims require perovskite metal oxide nanoparticles. The copending claims further define the photocatalyst as metal oxides, which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the metal oxides of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the concept of encapsulating a variety of nanoparticulate catalytic substances within a zeolite.
 .The copending claims recite a structured photocatalyst as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  
The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, as photocatalysts are metal oxide materials, and both claimed compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/698,602  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. 
All limitations representing the channels, enlarged pore portions and so forth will be shared by any zeolite-type materials because they form these large pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites. 
The instant claims recite nanoparticles comprising perovskite, whereas the copending claims recite metal oxides comprised of a perovskite oxide, which materials are clearly substantially similar materials.  The copending claims recite a structured catalyst as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-13 and 21  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 21 of copending Application No. 16/698,527 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. 
All limitations representing the channels, enlarged pore portions and so forth will be shared by any zeolite-type materials because they form these large pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites. 
 The copending claimed material is a structured catalyst whereas the instant claims recite a structural body.  However, a zeolite “structured” catalyst is present in three dimensions and can be considered a “body” formed from the cage structures in those dimensions.  The production methods are identical, and although not recited in all claims, the zeolites must inherently contain the catalyst material within the formed pores and channels.
Claim 9 indicates that the copending catalyst is comprised of metal oxide nanoparticles, whereas the instant claims require perovskite metal oxide nanoparticles. The copending recitation of metal oxide nanoparticles is considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the metal oxides of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the concept of encapsulating a variety of nanoparticulate catalytic substances within a zeolite.
 .  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 21 of copending Application No. 16/698,636  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.
All limitations representing the channels, large pore portions and so forth will be shared by any zeolite-type materials because they form these large pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites.
The copending claims recite metal nanoparticles, defined as oxides by the copending specification, which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the metal oxides of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the concept of encapsulating a variety of nanoparticulate catalytic substances within a zeolite.
The herein claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-14, 21 and 22 of copending Application No. 16/698,670  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  
All limitations representing the channels, enlarged pore portions and so forth will be shared by any zeolite-type materials because they form these large pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites. 
The copending claims recite metal nanoparticles, defined as oxides by the copending specification, which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the metal oxides of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the concept of encapsulating a variety of nanoparticulate catalytic substances within a zeolite.
The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-16 and 21 of copending Application No. 16/698,679  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. 
All limitations representing the channels, enlarged pore portions and so forth will be shared by any zeolite-type materials because they form these large pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites. 
The copending claims recite “functional substance” defined metal oxide nanoparticles which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the nanoparticulate metal oxides of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the concept of encapsulating a variety of nanoparticulate catalytic substances within a zeolite.
The herein claimed materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/299,609 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a “precursor” that is in fact not differentiable from the instant claims drawn to a structural body.  The precursor materials all share the pore and channel arrangements common among zeolites generically (as they are considered to be “mesoporous” zeolites), and will share the characteristics of the instant claims upon interzeolitic  conversion.
All limitations representing the channels, enlarged pore portions and so forth will be shared by any zeolite-type materials because they form these large pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No17/299,639 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  
All limitations representing the channels, enlarged pore portions and so forth will be shared by any zeolite-type materials because they form these large pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites.
Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the body of the zeolite (i.e. in small pores, channels and larger pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 and 21  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/299,646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. 
All limitations representing the channels, enlarged pore portions and so forth will be shared by any zeolite-type materials because they form these large pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites.
 The instant claims recite metal oxide, solid oxide nanoparticles, whereas the copending claims recite “a functional material”, which can be a “fine oxide particle”.  Although the instant claims recite more detail with respect to the pore and channel organization of the zeolite, this is substantially the organization of zeolite compounds in general, and the artisan would have the expectation that the catalytic materials would be present within the open interior of the zeolite, be it in channels, pores, or enlarged pores created by the channel structure.  The metal oxide particles of the instant claims are within the scope of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No17/299,672 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  
All limitations representing the channels, enlarged pore portions and so forth will be shared by any zeolite-type materials because they form these large pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites.
Both claim sets read on the normal porous structure of zeolitic components with active ingredients within the body of the zeolite structure (i.e. in small pores, channels and larger pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.  Copending claim 6 indicates that the “functional” material is a metal trapped within the porous structure of the zeolite, which is no different than that described in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No17/299,718 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  
All limitations representing the channels, enlarged pore portions and so forth will be shared by any zeolite-type materials because they form these large pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites.
Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the body of the zeolite (i.e. in small pores, channels and large pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.  Copending claims 6 and 7 indicate that the “functional” material is a nanoparticulate metal trapped within the porous structure of the zeolite, which is no different than that described in the instant claims reciting perovskite nanoparticles.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/299,748 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  
All limitations representing the channels, enlarged pore portions and so forth will be shared by any zeolite-type materials because they form these large pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites.
Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the body of the zeolite (i.e. in small pores, channels and large pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.  Copending claims 7 and 8 indicate that the “functional” material is a nanoparticulate metal trapped within the porous structure of the zeolite, which is no different than the nanoparticulate perovskite described in the instant claims.  The additional metal in the copending claims can be considered to read on “the at least one catalytic substance” in claim 5, which appears can be an additional metal.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3-13 and 21 under 35 U.S.C. 103 as being unpatentable over US 2016/0137516  to Kegnaes et al. is withdrawn in view of the amendment filed August 9, 2022.  In particular, the limitations that the particle size of the nanoparticles is larger than any of the pore sizes of a native zeolite compound and that the enlarged pore portion has been defined as larger than any of the other pore sizes of the zeolite compound.

The rejection of claims 1-12 and 21 under 35 U.S.C. 103 as being unpatentable over WO 2013/057319 to Hyman et al. is withdrawn in view of the amendment filed August  9, 2022.  In particular, the limitations that the particle size of the nanoparticles is larger than any of the pore sizes of a native zeolite compound and that the enlarged pore portion has been defined as larger than any of the other pore sizes of the zeolite compound and not defined by the framework of the zeolite.
.

The rejection of claims 1-12 and 21 under 35 U.S.C. 103 as being unpatentable over US 5,275,720 to Ward is withdrawn in view of the amendment filed August 9, 2022.  In particular, the limitations that the particle size of the nanoparticles is larger than any of the pore sizes of a native zeolite compound and that the enlarged pore portion has been defined as larger than any of the other pore sizes of the zeolite compound.

Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered and are persuasive to the extent set forth herein above.
Applicant has requested that the obviousness-type double patenting rejections be held in abeyance

					Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/          Primary Examiner, Art Unit 1732                                                                                                                                                                                              

/E.D.W/          Primary Examiner, Art Unit 1732